Citation Nr: 0112544	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  97-31 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.  A hearing was held before a hearing 
officer at the RO in February 1998, and the hearing officer's 
decision was entered in June 1998.  

In September 1999, the Board denied, as not well grounded, 
the issue of entitlement to service connection for the cause 
of the veteran's death.  Thereafter, the appellant filed an 
appeal with the United States Court of Appeals for Veterans 
Claims (Court).  In response to an August 2000 "Joint Motion 
for Remand and Stay of Briefing Schedule" (hereafter "Joint 
Motion"), wherein the parties agreed that the appellant "had 
submitted a well-grounded claim" and requested that the 
September 1999 Board decision be vacated and remanded, the 
Court granted the motion in an Order entered in August 2000.

Thereafter, the appeal was returned to the Board.


REMAND

Subsequent to the Court's above-cited August 2000 Order, as 
was observed by the appellant's representative in a March 
2001 Informal Hearing Presentation, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (hereafter VCAA), was enacted.  The VCAA eliminates 
the well-grounded claim requirement, and the legislation 
applies to any claim filed before the date of enactment of 
the VCAA (November 1999) and which had not become final as of 
such date.  Inasmuch as the Board, in its September 1999 
decision, had denied the appellant's claim as "not well 
grounded" (and notwithstanding that the parties agreed that 
the appellant "had submitted a well-grounded claim" in the 
above-cited August 2000 "Joint Motion"), a remand is required 
to facilitate pertinent readjudication, as is addressed in 
greater detail below, of the appellant's claim.  

In addition to (as noted above) eliminating the concept of a 
well-grounded claim, the VCAA redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  To reiterate, this change in the law is 
applicable to all claims filed before the date of enactment 
of the VCAA and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Therefore, in addition to complying with the Court's August 
2000 Order, a remand in this case (in addition to the reasons 
advanced below) is required for compliance with the notice 
and duty to assist provisions contained in the VCAA.  
Further, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

The official death certificate reflects that the immediate 
cause of the veteran's death, in November 1995 at age 45, was 
cardio-pulmonary arrest, due to or as a consequence of an 
acute myocardial infarction.  At the time of the veteran's 
death, service connection was in effect for disabilities 
including chronic obstructive pulmonary disease (COPD).  The 
appellant contends, in substance, that impairment related to 
the veteran's service-connected COPD played a role in his 
death.

The Board's review of the record discloses that the report(s) 
pertaining to any service separation medical examination 
which may have been performed in conjunction with the 
veteran's separation from service (in September 1993) has not 
yet been procured by the RO.  Further development to 
facilitate the accomplishment of the same is, therefore, 
specified below.

The Board's review of the file further discloses that, in 
conjunction with the veteran's admission to Rutland (Vermont) 
Regional Medical Center on November 15, 1995, it was 
indicated that he had recently undergone knee surgery by one 
"Dr. Stein".  Because information contained in any medical 
reports pertaining to such surgery by Dr. Stein may be 
pertinent to the appellant's claim for the benefit sought on 
appeal, the Board is of the opinion that the RO should 
attempt to procure copies of the same before any further 
appellate action ensues.  Further development to facilitate 
the acquisition of the same is, therefore, specified below.

Finally, service medical records reflect that the veteran was 
found to have elevated blood pressure on several occasions.  
In July 1976, the veteran was specifically found to have 
"[h]ypertension" which was then "controlled".  When the 
veteran was examined by VA in May 1994 (less than one year 
after he was separated from service), a blood pressure 
reading of 140/88 was recorded.  Given the elevation inherent 
in such blood pressure reading, the Board is of the opinion 
that a review of the file by a VA physician (with pertinent 
opinion(s), as specified in greater detail below) would be 
helpful before any necessary further appellate adjudication 
is rendered.  Further development to facilitate the 
accomplishment of such review is, therefore, specified below.

Accordingly, this case is REMANDED for the following:

1.  The RO should undertake the following 
actions:

(a.)  The RO should contact the appellant 
and request that she provide (to the best 
of her ability) the name and address of 
the "Dr. Stein" who reportedly performed 
surgery on the veteran's knee apparently 
shortly before his death.  Based on the 
information provided by the appellant (if 
any), the RO, after securing the 
appropriate release(es), should take 
appropriate action to procure copies of 
the related clinical report(s) and 
associate the same with the claims folder.

(b.)  The RO should request that the 
National Personnel Records Center search 
for any report(s) which may have been 
prepared in conjunction with any physical 
examination which may have been performed 
in conjunction with the veteran's 
separation (in September 1993) from 
service.  Any located report(s) should be 
forwarded to the RO.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

3.  The RO should arrange for the 
veteran's claims folder to be reviewed by 
a VA specialist (if available) in 
cardiology.  After conducting such review, 
which must include perusal of the 
veteran's service medical records as well 
as the report pertaining to his 
examination by VA in May 1994, the 
reviewing VA physician should offer an 
opinion as to whether it was at least as 
likely as not that either hypertension 
and/or heart disease was manifest during 
service or within one year of the 
veteran's discharge (in September 1993) 
from service.  If the VA physician renders 
an affirmative opinion in response to the 
foregoing inquiry, he/she should, in such 
event, be requested to provide an opinion 
as to the medical probability that any 
hypertension/heart disease was a factor in 
the veteran's death.  An opinion should 
also be requested as to the medical 
probability that impairment related to the 
veteran's service-connected COPD was a 
factor in his death.  It is imperative 
that the claims folder be provided to the 
VA examiner for perusal incident to 
conducting the foregoing file review.  All 
opinions expressed by the VA physician 
should be fully explained.

4.  The RO should then review the report 
pertaining to the file review conducted by 
the VA physician in response to the 
preceding numerical directive to ascertain 
whether such review was responsive to the 
Board's related instructions.  Any 
necessary corrective action should be 
undertaken.

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue on appeal.

6.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC 
should contain reference to documentation 
that notification and development action 
required by the VCAA is complete.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


